Case 2:18-cr-01626-MTL Document 38-1 Filed 03/04/20 Page 1 of 2

Gibbs, Erin F. (PX) (FBI)

On December 29, 2016 at 10:58:21 AM, Pierre Zarokian (pierre@reputationstars.com) wrote:

From: Pierre Zarokian <pierre@reputationstars.com>
Subject: Inquiry From

Name: Pierre Zarokian
Email: pierre@reputationstars.com

Phone: M6170

How Hear: Other

IP: 107.184.43.111

Hi, I have seen a defamatory post about you at
(http://www.ri

 

 
Case 2:18-cr-01626-MTL Document 38-1 Filed 03/04/20 Page 2 of 2

I can help you get this removed completely and would guarantee removal. Please
let me know if you would like more details.
